NO. 12-19-00059-CR

                          IN THE COURT OF APPEALS

               TWELFTH COURT OF APPEALS DISTRICT

                                     TYLER, TEXAS

                                                 §      APPEAL FROM THE
EX PARTE:
                                                 §      COUNTY COURT AT LAW
ROBERT GRAY ROBINSON
                                                 §      ANDERSON COUNTY, TEXAS

                                  MEMORANDUM OPINION
       Robert Gray Robinson was charged with operating a motor vehicle on a public roadway
with an expired driver’s license. This is an appeal from the trial court’s denial of Appellant’s
pretrial application for writ of habeas corpus, in which he alleged that Texas Transportation
Code, Section 521.021 is unconstitutionally vague on its face. Appellant raises two issues on
appeal. We affirm.


                                          BACKGROUND
       Because this appeal presents a facial challenge to a statute, a detailed rendition of the
facts is unnecessary for its disposition. We therefore provide only a brief procedural history.
       Appellant was charged by information with operating a motor vehicle on a public
roadway while having an expired driver’s license. Thereafter, Appellant filed a pro se motion
amounting to an application for writ of habeas corpus, in which he argued that Texas
Transportation Code, Section 521.021 is unconstitutionally vague on its face. The trial court
denied Appellant’s application, and this appeal followed.


          CONSTITUTIONALITY OF TEXAS TRANSPORTATION CODE, SECTION 521.021
       In his first issue, Appellant argues that Section 521.021 is unconstitutionally vague on its
face because it contains no requirement that the required driver’s license be “current.”
Standard of Review and Governing Law
       A claim that a statute is unconstitutional on its face may be raised by a pretrial writ of
habeas corpus. Ex Parte Weise, 55 S.W.3d 617, 620 (Tex. Crim. App. 2001). Habeas corpus
preconviction proceedings are separate criminal actions, and the applicant has the right to an
immediate appeal before trial begins. Greenwell v. Court of Appeals for the Thirteenth Judicial
Dist., 159 S.W.3d 645, 650 (Tex. Crim. App. 2005).
       We review a trial court’s decision to grant or deny an application for writ of habeas
corpus under an abuse of discretion standard. See Ex parte Wheeler, 203 S.W.3d 317, 324 (Tex.
Crim. App. 2006); Ex parte Thompson, 414 S.W.3d 872, 875 (Tex. App.–San Antonio 2013),
aff’d, 442 S.W.3d 325 (Tex. Crim. App. 2014). However, when the trial court’s ruling and
determination of the ultimate issue turns on the application of the law, such as the
constitutionality of a statute, we review the trial court’s ruling de novo. Ex parte Peterson, 117
S.W.3d 804, 819 (Tex. Crim. App. 2003), overruled in part on other grounds by Ex parte Lewis,
219 S.W.3d 335, 371 (Tex. Crim. App. 2007); see Thompson, 414 S.W.3d at 875–76.
       Furthermore, a question of statutory construction presents a question of law, which we
review de novo. See Liverman v. State, 470 S.W.3d 831, 836 (Tex. Crim. App. 2015). In
construing a statute, we give effect to the plain meaning of its language, unless the statute is
ambiguous or the plain meaning would lead to absurd results that the legislature could not have
possibly intended. Id. In determining plain meaning, we employ the rules of grammar and
usage, and we presume that every word in a statute has been used for a purpose and that each
word, clause, and sentence should be given effect if reasonably possible. Id. If a word or a
phrase has acquired a technical or particular meaning, we construe the word or phrase
accordingly. Id. If, after using these tools of construction, the language of the statute is
ambiguous, we can resort to extratextual factors to determine the statute’s meaning.              Id.
“Ambiguity exists when the statutory language may be understood by reasonably well-informed
persons in two or more different senses.” Id.
       It is a basic principle of due process that a statute is void for vagueness if its prohibitions
are not clearly defined. State v. Holcombe, 187 S.W.3d 496, 499 (Tex. Crim. App. 2006) (citing
Papachristou v. City of Jacksonville, 405 U.S. 156, 162, 92 S. Ct. 839, 843, 31 L. Ed. 2d 110
(1972)). The void-for-vagueness doctrine requires that a penal statute define the criminal offense
with sufficient definiteness that ordinary people can understand what conduct is prohibited and



                                                 2
in a manner that does not permit arbitrary and discriminatory enforcement. Holcombe, 187
S.W.3d at 499. Although a statute is not impermissibly vague because it fails to define words or
phrases, it is invalid if it fails to give a person of ordinary intelligence a reasonable opportunity
to know what conduct is prohibited.         Id.   Moreover, where, as here, a statute does not
substantially implicate constitutionally protected conduct or speech, it is valid unless it is
impermissibly vague in all applications. Id.
Discussion
       Section 521.021 sets forth that “[a] person, other than a person expressly exempted under
this chapter, may not operate a motor vehicle on a highway in this state unless the person holds a
driver’s license issued under this chapter.” TEX. TRANSP. CODE ANN. § 521.021 (West 2018).
Appellant argues that Section 521.021 is unconstitutionally vague because it does not set forth a
requirement that the driver’s license be “current.” Thus, according to Appellant, his possession
of an expired driver’s license satisfied the requirements of the statute. We disagree.
       We are mindful that it is “well established [that] the State of Texas can and does require a
valid driver’s license for all persons operating motor vehicles on the roads of the state.” Hicks v.
State, 18 S.W.3d 743, 744 (Tex. App.–San Antonio 2000, no pet.) (citing Taylor v. State, 209
S.W.2d 191, 192 (Tex. Crim. App. 1948)) (right to drive is a privilege, not a right, and is
governed by rules and regulations).      Section 521.021 requires the operator to hold a driver’s
license issued under this chapter. See TEX. TRANSP. CODE ANN. 521.021. Thus, that section
must be considered in conjunction with the rest of Chapter 521. See id.
       Section 521.025 requires that a person holding a license under Section 521.021 have such
a license in his possession while operating a motor vehicle and display the license on the demand
of a peace officer. See id. § 521.025(a) (West 2018). Section 521.025 further provides that
failure to do so constitutes an offense. Id. § 521.025(c).
       Section 521.271 provides that a license issued to a citizen of the United States expires on
the first birthday of the license holder after the sixth anniversary of the date of the application.
Id. § 521.271(a)(1) (West 2018). “License” means “an authorization to operate a motor vehicle
that is issued under or granted by the laws of this state.” Id. § 521.001(a)(6) (West 2018). The
word “expire” means “to come to an end” or “terminate.” Expire, THE AMERICAN HERITAGE
DICTIONARY (2nd College ed. 1982). Thus, under Chapter 521, the legislature sought to limit a




                                                  3
person’s authorization to operate a motor vehicle to a certain period of time, following which,
the authorization would terminate. 1
        Based on the foregoing, we conclude that Section 521.021’s requirement that a person
operating a motor vehicle on a highway in this state must hold a driver’s license issued under
Chapter 521 incorporates Section 521.271’s time limitations on this authorization granted by the
laws of this state. Accordingly, the license required under Sections 521.021 and 521.025 does
not include one which has expired. Therefore, we conclude that Section 521.021 is worded with
sufficient definiteness that an ordinary person can understand what conduct is prohibited in a
manner that does not permit arbitrary and discriminatory enforcement. See Holcombe, 187
S.W.3d at 499. Thus, we hold that the trial court did not abuse its discretion in denying
Appellant’s application for writ of habeas corpus on this basis.              Appellant’s first issue is
overruled.


     CONSTITUTIONALITY OF TEXAS CODE OF CRIMINAL PROCEDURE, ARTICLE 14.01(b)
        In his second issue, Appellant argues that by combining Section 521.021 with Texas
Code of Criminal Procedure, Article 14.01(b), the legislature created a “standardless sweep”
leading to arbitrary enforcement of Section 521.021 and “egregious and well-chronicled abuses.”
Presumably, Appellant’s complaint is based on the discretion afforded to an officer under Article
14.01(b) to make a warrantless arrest for an offense committed in an officer’s presence. See
TEX. CODE CRIM. PROC. ANN. 14.01(b) (West 2005); see also Myricks v. U.S., 370 F.2d 901,
904–05 (5th Cir. 1967) (recognizing that, under Texas law, person’s operation of a motor vehicle
without having valid driver’s license in his immediate possession is arrestable offense); Snyder
v. State, 629 S.W.2d 930, 934 (Tex. Crim. App. 1982) (same); Marzett v. McCraw, 511 S.W.3d
210, 212 (Tex. App.–Dallas 2015, pet. denied) (same); Gaines v. State, 888 S.W.2d 504, 510
(Tex. App.–El Paso, no writ) (same). However, our review of Appellant’s argument to the trial
court does not reveal a contention concerning the constitutionality of Article 14.01(b). See
Karenev v. State, 281 S.W.3d 428, 434 (Tex. Crim. App. 2009) (“a defendant may not raise for
the first time on appeal a facial challenge to the constitutionality of a statute”). Therefore, we
hold that because Appellant did not first raise an argument regarding the constitutionality of


        1
         Chapter 521 also provides a means for license renewal. See, e.g., TEX. TRANSP. CODE ANN. § 521.274
(West 2018).


                                                    4
Article 14.01(b) to the trial court, he cannot make the argument for the first time on appeal. See
id. Appellant’s second issue is overruled.


                                                   DISPOSITION
         Having overruled Appellant’s first and second issues, we affirm the trial court’s order
denying Appellant’s application for writ of habeas corpus.



                                                                   BRIAN HOYLE
                                                                      Justice

Opinion delivered August 21, 2019.
Panel consisted of Hoyle, J., and Neeley, J.,
Worthen, Chief J., not participating.




                                                (DO NOT PUBLISH)



                                                       5
                                      COURT OF APPEALS

      TWELFTH COURT OF APPEALS DISTRICT OF TEXAS

                                               JUDGMENT

                                              AUGUST 21, 2019


                                             NO. 12-19-00059-CR


                              EX PARTE: ROBERT GRAY ROBINSON


                                   Appeal from the County Court at Law
                             of Anderson County, Texas (Tr.Ct.No. 65161A)

                          THIS CAUSE came to be heard on the appellate record and briefs filed
herein, and the same being considered, it is the opinion of this court that there was no error in the
trial court’s order.
                          It is therefore ORDERED, ADJUDGED and DECREED that the order
denying Appellant’s application for writ of habeas corpus of the court below be in all things
affirmed, and that this decision be certified to the court below for observance.
                       Brian Hoyle, Justice.
                       Panel consisted of Hoyle, J., and Neeley, J.,
                       Worthen, Chief J., not participating.